Citation Nr: 0314617	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an insect bite on 
the right leg.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to the service connected 
cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969, from May 1976 to March 1980, and from April 1980 to 
July 1984.  The veteran was discharged from the period of 
service ending in July 1984 under other than honorable 
conditions.  An April 1986 VA administrative decision 
determined that the veteran's character of service for the 
period of service ending in July 1984 was considered 
dishonourable and a bar to all Veterans Administration 
benefits other than excepted insurance rights.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 1993 and July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge on June 23, 1998, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

In the June 1998 hearing, the veteran raised the issue of 
service connection for a disability of the lumbar spine.  
This matter has not yet been adjudicated by the RO.  This 
matter is thus referred to the RO for appropriate action.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal.  In 
January 2003, the RO gave the veteran notice of the changes 
in law, and asked that he identify any other sources of 
evidence concerning his claimed conditions.  The veteran did 
not respond.  Nonetheless, the Board finds that further 
development under VCAA is required prior to the completion of 
appellate action.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's ability to cure VCAA 
deficiencies under 38 C.F.R. § 19.9.  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should confirm the character 
of discharge of the veteran's period of 
active service ending in July 1984 with 
the service department and/or the Board 
of Corrections of Naval Records.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

3.  The RO should make another attempt to 
request the veteran identify all VA and 
non-VA health care providers who have 
treated him for his claimed conditions.  
The RO should procure duly executed 
authorization for the release of private 
medical records.

4.  The RO should then obtain any and all 
treatment records from health care 
providers the veteran identifies, 
including any and all inpatient and 
outpatient records, clinical medical 
records, and copies of any and all mental 
hygiene records, including individual and 
group therapy.

5.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about his experiences in 
combat in Vietnam and his experiences 
with injured sailors aboard ship from 
1979 to 1980.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurately as possible the 
date of the event, so as to enable the 
service department to verify the 
identified stressors.

6.  The RO should make further specific 
attempts to obtain any additional service 
medical and personnel records (his "201 
file") for the veteran for all his 
periods of active service-but in 
particular for his period of active 
service with the U.S. Marine Corps from 
December 1967 to May 1969-to include 
following through with the service 
department as indicated by the National 
Personnel Records Center (NPRC).  If 
additional service medical and personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical and personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

7.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Marine 
Corps and/or U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
provide any available information which 
might corroborate the veteran's averred 
inservice stressors and/or participation 
in combat with CoH, 2nd Bn., 9th Mar, 3d 
MarDiv (Rein) FMF from June 1968 through 
September 1968.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 part 3, chapter 
5, paragraph 5.14.  The RO should provide 
the service department and/or USASCRUR 
with a description of the averred 
stressors, including any additional 
stressors the veteran may identify in 
response to the development letter.  The 
letter(s) should include the following 
information:

?	The veteran's averred participation 
in combat in the U.S. Marine Corps 
as a rifleman (MOS 0311), with CoH, 
2nd Bn., 9th Mar, 3d MarDiv (Rein) 
FMF from June 1968 through September 
1968.

It is noted that those service 
personnel records present in the 
claims file indicate that the 
veteran participated in numerous 
operations from June 1968 through 
August 1968.

?	Injury of sailors on board the ship 
the veteran was stationed on from 
1979 to 1980 (possibly the USS 
Roanoke).

8.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature and 
extent of his claimed insect bite to the 
right leg (including residual 
neurological damage), arthritis of 
multiple joints, acquired psychiatric 
disorder as secondary to the service 
connected cervical spine disability, and 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the any insect bite on the right 
leg, arthritis, and any and all 
neuropsychiatric disabilities to 
include PTSD.

?	Describe any current symptoms and 
manifestations attributed to the 
claimed insect bite on the right leg 
(including residual neurological 
disability), arthritis of multiple 
joints, and any and all 
neuropsychiatric disabilities to 
include PTSD.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all symptoms and manifestations 
identified, including any and all 
neurological, bone and muscle, and 
psychiatric pathology identified.

?	Provide opinions as to the date of 
onset and etiology for any such 
diagnosed neurological, bone and 
muscle, and/or psychiatric pathology 
identified.

In particular, the examiner is 
requested to provide specific 
opinions as to the following:

1.	if the veteran manifests 
residuals of an insect bite on 
the right leg, is it as likely 
as not that such residuals are 
due to an insect bite he 
received while on active 
service?
2.	is it as likely as not that any 
arthritis manifested by the 
veteran is the result of his 
active service?
3.	is it as likely as not that any 
acquired psychiatric disorder 
is the result of his service-
connected cervical spine 
disorder?
4.	if the veteran manifested PTSD, 
is it as likely as not that any 
diagnosed PTSD is the result of 
stressors experienced during a 
period of active service.

For each disability identified and 
found to be attributable to the 
veteran's period(s) of active 
service, the examiner is requested 
to identify specifically the 
incident and during which period of 
active service.  Concerning the 
PTSD, the examiner is requested to 
determine whether any diagnosed 
manifestations of PTSD are due to 
the veteran's experiences in combat 
or to any other identified stressor, 
and to indicate during which period 
of active service.

9.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for service connection for an 
insect bite on the right leg, arthritis 
of multiple joints, an acquired 
psychiatric condition as secondary to the 
service-connected cervical spine 
disability, and PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that it is the veteran's responsibility to report for 
examinations scheduled by VA, and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2002).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




